Citation Nr: 0421712	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-10 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a compensable initial evaluation for a 
shrapnel wound scar of the left lower leg.

2.  Entitlement to a compensable initial evaluation for a 
shrapnel wound scar of the left ankle.

3.  Entitlement to a compensable evaluation based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Regional Office (RO) that granted service connection for 
shrapnel wound scars of the left leg and left ankle, and 
assigned a noncompensable evaluation for each.   The RO also 
denied the veteran's claim for entitlement to service 
connection for a residuals of a shrapnel wound of the right 
hand, entitlement to service connection for a residuals of a 
shrapnel wound of the chin, and entitlement to a 10 percent 
evaluation based upon multiple, noncompensable service-
connected disabilities.

The Board notes that the November 2002 Statement of the Case 
(SOC) included the issues of entitlement to service 
connection for a residuals of a shrapnel wound of the right 
hand and for residuals of a shrapnel wound of the chin.  
However, the veteran, in his April 2003 substantive appeal, 
indicated that he did not ask for compensation for a hand or 
chin disability and requested that the RO correct the 
mistake.  

A motion to advance this case on the Board's docket, which 
was received by the Board on June 24, 2004, was granted by 
the Board on July 13, 2004, for good cause.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).


FINDING OF FACT

The veteran's shrapnel wound scars are manifested by 
nonpainful, nontender areas on the lower left leg and left 
ankle.




CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for a 
shrapnel wound scar of the left lower leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.14, 4.40, 4.118, Diagnostic Code 7804 (as in 
effect prior to, and from, August 30, 2002).

2.  The criteria for a compensable initial evaluation for a 
shrapnel wound scar of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.14,  4.40, 4.118, Diagnostic Code 7804 (as in 
effect prior to, and from, August 30, 2002).

3.  An award of a 10 percent disability evaluation based upon 
multiple noncompensable service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.324 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (2002).  

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC  8-2003.

In this case, the issues on appeal stem from a notice of 
disagreement following notice of the October 2001 rating 
decision as to service connection claims for which VCAA 
notice had been issued in July 2001.  As such, the VCAA 
notice exception outlined in VAOPGCPREC 8-2003 is applicable.

With regard to the duty to assist, the record contains 
records pertaining to the veteran from the Office of the 
Surgeon General, private medical records, as well as VA 
examination and outpatient treatment records.  The Board 
notes that veteran's service medical records are unavailable, 
having been destroyed in a fire at the National Personnel 
Records Center records center in 1973.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

The Board notes that the claims file reveals that the veteran 
was scheduled for a VA examination at the Milwaukee VA 
Medical Center (VAMC) in October 2002, for which he failed to 
report.  Subsequently, in August 2003, the veterans' 
representative notified the RO that the veteran wanted to 
schedule an examination.  Although, another examination was 
scheduled at the Iron Mountain VAMC, the veteran cancelled it 
and refused to reschedule despite attempts by the Iron 
Mountain VAMC.

Factual Background

The veteran's DD 214 reveals that he received the Purple 
Heart Medal.

In a statement received in August 2001, the veteran related 
that he was injured by shrapnel in France or Germany 55 or 56 
years prior.  He stated that his left leg sustained the most 
damage.

The veteran submitted to a VA muscles examination in 
September 2001.  The veteran indicated that he felt like he 
was walking on eggshells, like his forefoot was always 
falling asleep, and that he did not experience any pain.  An 
examination of the veteran's left lower leg revealed two 
shrapnel scars, one on the proximal lateral lower leg, which 
was 2 cm long, and another on the ankle, which was 1 cm long.  
The examiner described the scars as nontender, flat, and 
nonadherent.  He also reported that an examination of the 
veteran's left lower leg revealed that his leg muscles were 
intact, that there was no lost muscle mass, and no muscle 
atrophy.  The examiner further indicated that the veteran's 
lower extremity range of motion was complete without deficit.  
The veteran was diagnosed with a left leg shrapnel wound.



Legal Criteria and Analysis

I.  Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

The Board recognizes that there is a heightened obligation to 
assist the veteran in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government. See O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for residuals of shrapnel 
wound scars of the lower left leg and left ankle, the Board 
must evaluate the relevant evidence since the effective date 
of the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board notes that 38 C.F.R. § 4.118, governing 
disabilities of the skin, underwent revision effective August 
30, 2002.  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the United States Court of Appeals for Veterans Claims held 
that "where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant" shall apply.

Under the old regulations, 38 C.F.R. § 4.118, Diagnostic Code 
7804 (as in effect prior to August 30, 2002), provides a 10 
percent a rating where scars are superficial and tender and 
painful on objective demonstration.

Under the revised regulations, 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (as in effect from August 30, 2002), scars, 
superficial, painful on examination warrant a 10 percent 
rating.  A note to this code defines a superficial scar as 
one that is not associated with underlying soft tissue 
damage. 

Under both the old and revised regulations, 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (as in effect prior to, and 
from, August 30, 2002), other scars may be rated on 
limitation of function of the part affected.  

In this case, the Board finds that the medical evidence fails 
to demonstrate that a compensable evaluation is warranted for 
the veteran's service-connected left lower leg and left ankle 
shrapnel wound scars.  In this regard, although the September 
2001 VA examination report reveals that the veteran had 
shrapnel wound scars on his lower left leg and left ankle, 
the veteran denied experiencing any pain and the examiner 
indicated that the scars were nontender.  As such, under the 
criteria set forth under both the old and revised versions of 
38 C.F.R. § 4.118, DC 7804, the veteran's left lower leg and 
left ankle shrapnel wound scars correspond to a 
noncompensable evaluation for each.  Although the veteran 
asserts that his left lower leg and left ankle shrapnel wound 
scars have increased in severity, the Board concludes that 
the medical findings on examination are of greater probative 
value than the veteran's statements regarding the severity of 
his disabilities.  

The Board also notes that as the examiner noted that the 
veteran's lower leg muscles were intact and not damaged, the 
rating principles of 38 C.F.R. § 4.56 (2003) (pertaining to 
shrapnel wounds to muscles) are not applicable.  Further, 
there has been no demonstration of functional impairment of 
the parts affected.  In this regard, the Board again notes 
that the record reflects that the veteran did not experience 
any pain and his muscles were intact and had not atrophied.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for compensable 
evaluations for his left lower leg and left ankle shrapnel 
wound scars.

II.  Multiple Noncompensable Disabilities

Under the provisions of 38 C.F.R. § 3.324 (2003), whenever a 
veteran is suffering from two or more separate permanent 
service-connected disabilities of such character as to 
clearly interfere with normal employability, even though none 
of the disabilities may be of a compensable degree under VA's 
Schedule for Rating Disabilities, VA may apply a 10 percent 
rating, but not in combination with any other rating. 38 
C.F.R. § 3.324 (2002).

In this case, the Board acknowledges that service connection 
has been established for residuals of shrapnel wound scars to 
the lower left leg and left ankle and that both of these 
disabilities are rated as noncompensable.  Although the 
veteran has alleged that these disabilities, on a combined 
basis, interfere with normal employability, he has not 
presented any evidence that would demonstrate any such 
interference or impairment of his ability to work.  Indeed, 
the September 2001 VA examination report does not show that 
these disabilities are productive of any functional 
impairment of the left leg or left ankle.  To the contrary, 
the report indicates that veteran was not in pain, his wound 
scars were nontender, his left lower leg muscles were intact 
and nonatrophied, and he had full range of motion in his left 
lower leg.  As such, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an award of a 10 percent rating based on multiple 
noncompensable disabilities. 

III.  Extraschedular Rating

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2003).





							(CONTINUED ON NEXT PAGE)





ORDER

1.  A compensable initial evaluation for a shrapnel wound 
scar of the left lower leg is denied.

2.  A compensable initial evaluation for a shrapnel wound 
scar of the left ankle is denied.

3.  A compensable evaluation based on multiple noncompensable 
service-connected disabilities is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



